DETAILED ACTION
Terminal Disclaimer
The terminal disclaimers filed on 10/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US Patent Numbers 10,021,467, 10,694,266 and 10,207,866 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 16-18 and 21-31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Eriksson et al. (Eriksson; US 5,994,650) discloses a non-transitory computer readable medium containing computer-executable programming instructions for performing a method for monitoring waste collected by a service vehicle (Abstract, 13 of Fig 1), the method comprising: monitoring, via a sensor (11 of Fig 1), a power output of one or more lift actuators (including 1 of Fig 1) coupled to a service vehicle the one or more lift actuators configured to raise lift arms of the service vehicle (Col 3 Lines 10-29), and determining a weight of a load when the service vehicle is at a service stop based on signals from sensor (Col 3 Lines 10-29).
Cornwell et al. (Cornwell; US 5,837,945) discloses a non-transitory computer readable medium containing computer-executable programming instructions for performing a method for 
Curotto (US 2010/0206642) teaches a novel approach of utilizing a collection bin for a side loading waste collection vehicle. The collection bin includes a weighing system with a processor for measuring the weight of material collected from each waste container and associating this weight with appropriate data, such as the owner of the waste container.  Curotto teaches determining when the service vehicle is at a service stop ([0077] the location of the waste container is determined utilizing GPS).
While Eriksson, Cornwell and Curotto disclose systems for lifting and weighing loads, the prior art of record fails to teach or render obvious, alone or in combination, the unique system wherein determining when a service vehicle is at a service stop is based, at least in part, on an element selected from the group consisting of: a vibrational frequency response, an acoustic frequency response, and a fluctuation in tire pressure, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685